Citation Nr: 0418637	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  93-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ADT), 
including from June 11, 1988, to June 25, 1988.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1992 rating decision of 
the St. Paul, Minnesota Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant appealed the denial to 
the Board. 

In an April 1997 decision, the Board denied the appellant's 
appeal.  The appellant, in turn, appealed this denial to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).

In September 1998, the Court issued an order that granted a 
Joint Motion for Remand and for a Suspension of Proceedings, 
vacated the Board's April 1997 decision and remanded the 
matter to the Board for action in compliance with the motion.

Thereafter, in a May 2002 decision, the Board denied the 
appellant's appeal.  The appellant also appealed this 
decision.  In February 2003, the Court issued an order which 
granted a Joint Motion to Remand and to Suspend Further 
Proceedings, vacated the Board's May 2002 decision and 
remanded the matter to the Board for action in compliance 
with the motion.

Thereafter, this case was before the Board in June 2003 when 
it was remanded for additional development.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  Back disability preexisted the appellant's June 11, 1988, 
to June 25, 1988, period of ADT; no permanent increase in 
severity of the pre-existing back disability occurred during 
or as a result of the period of ADT.

3.  The appellant sustained a back injury during the period 
of ADT in June 1998, but this injury resolved without 
residuals.


CONCLUSION OF LAW

Back disability was not incurred or aggravated during active 
duty for training.  38 U.S.C.A. §§ 101(24), 1111, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the his possession that pertains to the claim.  

The Board notes that a substantially complete claim was 
received in March 1992, prior to the enactment of the VCAA.  
By letter dated in January 2004and a supplemental statement 
of the case issued in March 2004, well after a rating action 
was promulgated, the RO provided notice to the appellant as 
required by the VCAA.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 11.  Pelegrini further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the claimant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally, the submission of a 
substantive appeal by the claimant.  The prior actions of the 
appellant would be nullified by a strict reading of 
Pelegrini, and essentially place the appellant at the end of 
the line of cases waiting to be adjudicated.  

In the case at hand, the Board notes that the appellant was 
provided every opportunity to submit evidence.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of the necessary evidence to submit, 
and notice of what evidence VA would secure.  The RO 
specifically informed the appellant to submit any pertinent 
evidence in his possession; he responded in March 2004 that 
he had nothing further to submit.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence or information that could be obtained to 
substantiate his claim, nor has he requested that the Board 
remand for further development this appeal that has been 
pending for more than fourteen years and remanded on three 
prior occasions.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

Factual Background

Private medical records reflect that in November 1984, the 
appellant was hospitalized following an injury of his back as 
a result of lifting heavy objects at his place of employment.  
At that time, the appellant related a history of having 
injured his back as a youth in a farm accident.  However, he 
did not feel this accident had precipitated any back 
problems.  The appellant also indicated that he experienced 
occasional lumbar back strain and spasm once or twice a year, 
which was treated sporadically with chiropractic treatment.  
He reported that his most recent, severe attack of back pain 
had occurred a year previously.  During the appellant's 
hospitalization, clinical evaluation revealed muscle spasm in 
the paralumbar region from L2-L5.  The diagnostic assessment 
was improving, severe lumbar muscle strain and spasm.

Records pertaining to private treatment following the 
appellant's hospitalization reflect recurrences of severe low 
back pain.  In particular, records dated in December 1984 and 
May 1985 reflect the appellant's complaint of back pain.  An 
October 1985 treatment record notes that the appellant left 
work for a couple of days because of back pain, and it was 
recorded that sitting aggravated the pain.  The examiner 
reported that it was his impression that the appellant had a 
torn or degenerative disc in his lumbar spine which was 
producing his symptom complex.  Private records dated in 
April 1986 show that the appellant underwent a discography, 
and the post-operative diagnosis was degenerative disk 
disease of the lumbar spine, most evident at the L3-L4 level.  
The appellant subsequently developed back pain and muscle 
spasms, and it was reported that the discography had 
aggravated his back disability.  A private treatment record, 
dated in June 1986, indicates that the appellant was 
undergoing physical therapy to help combat his back 
disability.

Service medical records dated in June 1988 disclose that the 
appellant injured his back when he fell off a truck during 
ADT.  At that time, he complained of severe low back pain 
after movements and pain radiating down both legs.  The 
initial assessment was musculo-ligamentous strain with a 
subsequent diagnosis of back strain.  An X-ray study at that 
time, when compared to an X-ray study in 1984, revealed 
progressive degenerative bone and disc disease at the L3-4 
level.  There was also progressive disc degenerative disease 
at L5-S1 and some reversal of curve consistent with muscle 
irritation.  However, no compression fractures were 
identified in the lumbar region.  There was slight variation 
in the anterior cortical pattern of T10 and 11 with minimal 
convexity in the mid region; however, the radiologist felt 
that such pathology was present in 1984 and that it suggested 
developmental variation.  The sacroiliac joints appeared 
normal.  Minimal compression could not be ruled out.

Because of back strain, the appellant was deemed disabled for 
the performance of his service duties from June to July 1988.  
A July 1988 statement from the appellant's employer indicates 
that the appellant was also unable to perform his duties.

The report of a September 1988 line of duty investigation (DA 
Form 261) indicates that the appellant injured his back on 
June 20, 1988, during ADT, but had a history of back problems 
prior to his injury.  An additional section of the Form 261, 
dated in November 1988, notes "In Line of Duty - EPTS - 
Aggravation for Lumbar Muscle Strain."

In February 1989, the appellant was again seen for low back 
pain while on ADT.  His reported history of pre-service back 
disability and service back injury was recorded.  On physical 
examination, he demonstrated marked spasm of the right 
paraspinals and good range of motion of the spine with slow 
movements.  The diagnoses included back spasm and low back 
pain.  At a March 1990 Minnesota National Guard periodic 
examination, the appellant reported a history of recurrent 
back pain.  Clinical evaluation of the appellant's back was 
negative.

In July 1991, the appellant was treated at a private hospital 
for a work-related back injury.  He was diagnosed as having 
lumbar strain.

Subsequent records disclose that the appellant was seen on a 
follow-up basis for a workman's compensation claim regarding 
the back injury sustained in July 1991.  The record reflects 
that the appellant was provided extensive physical therapy.  
Treatment records, dated in August and September 1991, note 
improvement in the appellant's musculoskeletal back strain.

Subsequent treatment records, dated in January 1992, note the 
appellant's complaint of a dramatic increase in low back pain 
as a result of work with subsequent improvement.  A private 
CT (computerized tomography) scan of the lumbosacral spine 
that month, January 1992, revealed that the appellant's most 
significant degenerative changes were at the L3-4 level.  
There was rather significant hypertrophic spurring both in 
the apophyseal joints and the more anterior vertebral bodies.  
In addition, there was central focal disc herniation with 
minimal encroachment of the thecal sac at the L5-S1 level.

Treatment records dated in March and April 1992 reflect 
flare-ups of the back disability.  He underwent a nerve block 
at a private facility in April 1992.  He was noted to have 
mechanical low back pain syndrome with instability of L5-S1.

In March 1993, the appellant and his spouse testified at a 
personal hearing before a Hearing Officer.  The appellant 
stated that since the June 1988 back injury his abilities had 
diminished and he had to be more careful at work.  He 
elaborated that he missed time from work because of his back 
and that his responsibilities had changed.  Initially, the 
appellant was hired as a mechanic, but then was assigned 
administrative duties.  The appellant added that he retired 
from the National Guard because of back problems.  The 
appellant's spouse attested to his diminished capacity, 
indicating that the appellant could not lift heavy objects.

In a March 1993 statement, Richard M. Salib, M.D., diagnosed 
the appellant with mechanical back pain secondary to an 
annular tear at the L5-S1 level and degenerated disc at L5- 
S1.

In a subsequent letter to Western National Insurance, dated 
June 1, 1993, Dr. Salib reported that the appellant had 
incurred a permanent partial disability as a result of a 
work-related injury in July 1991.  The disability was one-
level disc degeneration and annular tear at the L5-S1 level.  
Dr. Salib also noted that a prior letter from Western 
National Insurance had indicated that the appellant was 
receiving compensation for a disability incurred in 1987.  He 
indicated that if the compensation was related to an injury 
to the L5-S1 disc, then any additional disability should not 
be received given that the appellant's injury in 1991 was an 
aggravation of the old injury.

In a June 21, 1993, statement, Dr. Salib opined that the 
appellant's disc degeneration and an annular tear at the L5- 
S1 level were due to the July 1991 work-related injury.

In February 1995, the back disability was assessed as stable 
mechanical low back pain.  An April 1995 entry reflects that 
the appellant fell out of a truck and landed on his back.  As 
a result, he experienced increased low back pain.  In October 
1995, the assessment was stable, chronic lumbar strain.

The appellant was accorded a VA examination in February 1996.  
A CT of the lumbar spine performed in connection with the VA 
examination revealed disc degeneration at L3-4 and central 
disc bulging at L4-5 without herniation.  Plain radiographs 
of the lumbar spine revealed L3-4 disc space narrowing with 
spurring of the adjacent vertebral bodies and bony 
demineralization of the vertebral bodies.  The assessment 
included chronic low back pain secondary to degenerative disc 
disease from L2-3 through L4-S1 with no significant changes 
at L3-4.  The VA examiner added that over the years the 
appellant developed bony demineralization, spurring at L3-4, 
mild narrowing of the spinal canal, but no herniation of any 
of these discs.  Furthermore, facet arthritis and 
degenerative changes had developed throughout much of the 
lumbar spine, particularly at L5-S1.

The examiner opined that with the information currently 
available and with the preliminary evaluation, including the 
April 1986 discography and the follow-up January 1992 CT scan 
of the lumbar spine, he was unable to document any 
significant permanent injury that might have been sustained 
as a result of the June 1988 accident.  The examiner added 
that although the appellant's back disability was exacerbated 
by the injury, he was unable to document any significant 
worsening of the appellant's back problems because of that 
incident although the pain and radiculopathy were clearly 
exacerbated for a period of time.

The appellant underwent another VA examination by the same 
physician in April 1999.  The examiner reviewed the 
appellant's medical history.  He noted the appellant's 
reported history of losing 60 days of work over the last 12 
months because of low back pain.  The appellant denied any 
current radiculopathy-like symptoms but continued to have 
chronic low back pain with frequent muscle spasms in the 
lumbar region bilaterally.  An X-ray of the appellant's 
lumbar spine revealed disk space narrowing at L3-4 only, with 
degenerative spondylosis around the same level.

Following a clinical evaluation, the diagnostic assessments 
included degenerative disc disease, levels L2 to S1, 
documented by 1986 discography study; and degenerative facet 
arthropathy and degenerative spondylosis of the lumbar spine 
documented for the first time on June 1988 X-rays.  The 
examiner noted that these were chronic abnormalities 
identified on X-rays , and they could not have developed in a 
matter of a few days after the accident in June 1988.  He 
indicated that the above degenerative changes were all 
present when the appellant sustained his injury in June 1988.

The examiner also stated that the low back strain incurred 
during the period of ADT resulted in acute low back pain with 
secondary muscle spasms, which resolved over the subsequent 
three to six weeks.  The examiner reported that he could not 
find any residuals of this acute low back strain.  He noted 
that besides being treated for back spasms in February 1989, 
which resolved, the appellant had not otherwise sought 
medical treatment for his back following the injury in 1988 
until July 1991.  The examiner's conclusion was that the 
appellant, "did not permanently effect a pre-existing medical 
condition on June 21, 1988, that being the degenerative disk 
disease with degenerative spondylosis and facet arthropathy."

Thereafter, in August 1999, the appellant underwent an 
additional VA examination.  The examiner noted the 
appellant's medical history, and reported that a review of 
the medical records confirmed that the appellant had low back 
problems persisting after the injury in June 1988, with many 
emergency room visits between 1992 and 1995.  Following a 
clinical evaluation of the appellant, the examiner's 
assessment was chronic progressive low back pain secondary to 
degenerative disc disease and arthritis of the lumbar spine.  
The examiner noted that the appellant's condition was 
documented by diskogram prior to his back injury of June 
1988.  His symptoms had been progressive since that time.  
Thus, it was the examiner's opinion that the appellant did 
exacerbate a pre-existing back condition at the time of his 
injury in June 1988.  In a subsequent clarification of his 
opinion, the examiner indicated that there had been a 
permanent aggravation of the appellant's pre-existing 
condition, and the appellant's ongoing back pain was a result 
of that aggravation.

The record also includes several lay statements submitted in 
support of the appellant's claim which essentially indicate 
that the appellant sustained a back injury while serving in 
the National Guard and that the injury resulted in increased 
back problems.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003). 

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; See also VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; See also 
VAOPGCPREC 3-2003.  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in the line of duty will be binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(m).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The record demonstrates and the appellant acknowledges that 
he had chronic back disability prior to the period of ADT in 
June 1988.  It is the appellant's contention that his pre-
existing back disability was aggravated by trauma sustained 
during the period of ADT in June 1988.

The service department determined that the appellant injured 
his back in the line of duty during the period of ADT in June 
1988.  This line of duty determination is binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA.  See 38 C.F.R. § 3.1(m).  

In the case at hand, the medical evidence clearly shows that 
the appellant injured his back during the period of ADT in 
June 1998.  There is no indication that the injury resulted 
from the appellant's own willful misconduct or his abuse of 
alcohol or drugs.  Therefore, the Board has no reason to 
dispute the service department's determination that the 
injury was incurred in the line of duty.

As to whether the appellant's pre-existing back disability 
permanently increased in severity as a result of the service 
injury or whether any other current back disability of the 
appellant is etiologically related to the service injury, 
these are medical questions.  The medical evidence pertinent 
to whether the service injury caused or worsened any current 
disability of the appellant includes the 1993 statements of 
Dr. Salib.  In March 1993, he rendered a diagnosis of 
mechanical back pain related to an annular tear at the L5-S1 
level and degenerated disc at L5- S1.  Dr. Salib did not 
relate the appellant's current back pain to the June 1988 ADT 
injury.  In June 1993, Dr. Salib reported that the 
appellant's medical treatment associated with his back was 
related to the work injury in 1991.  Dr. Salib again did not 
relate the appellant's chronic back pain to the injury 
incurred during ADT in June 1988.

Moreover, none of medical evidence pertaining to treatment of 
the appellant after the period of ADT in June 1998 links the 
appellant's back disability to the service injury.

The medical evidence specifically addressing the 
relationship, if any, between the appellant's current back 
disability and the service injury consists of the reports 
prepared by the VA physician who examined the appellant in 
February 1996 and April 1999, and the report and addendum 
prepared by another VA physician who examined the appellant 
in August 1999.

In February 1996, the VA examiner concluded that while the 
June 1988 service injury had exacerbated the appellant's back 
disability for a period time, he was unable to document a 
significant worsening of the back disability due to the 
service injury.  The Board has found this opinion to be 
inadequate for adjudication purposes because a significant 
worsening of the back disability as a result of the in-
service injury is not required to establish aggravation.

In the April 1999 report, the VA examiner essentially 
concluded that pre-existing back disability was not 
aggravated by the period of ADT and that the injury incurred 
during the period of ADT resulted in lumbosacral strain which 
resolved without residuals.

The August 1999 VA examiner diagnosed chronic progressive low 
back pain secondary to degenerative disc disease and 
arthritis of the lumbar spine.  The examiner noted that the 
appellant's symptoms had been progressive since the 1988 
injury, and he opined that there had been a permanent 
aggravation of the appellant's pre-existing back disability.  
He further opined that ongoing back pain was the result of 
that aggravation.

In the Board's opinion, the April 1999 VA examination report 
is of greater probative value than the report and addendum 
prepared by the August 1999 examiner.  In this regard, the 
Board notes that the April 1999 examiner thoroughly reviewed 
the appellant's medical history.  The bases for his 
conclusions are persuasive and consistent with the 
appellant's medical history, as documented in the evidence of 
record.

On the other hand, the Board has not found the rationale for 
the August 1999 examiner's opinion to be persuasive.  In his 
initial report, he only opined that the pre-existing back 
disability was exacerbated by the June 1988 injury.  He did 
not address whether the disability had permanently increased 
in severity or whether the underlying disability, as opposed 
to the appellant's symptoms, had increased in severity.  The 
cited basis for his initial opinion was that the condition 
had been progressive since then. In the addendum, he did 
state that the pre-existing back disability was permanently 
aggravated by the June 1988 injury and he attributed the 
appellant's ongoing back pain to the aggravation; however, he 
provided no supporting rationale in the addendum.

The contemporaneous medical records do not support the basis 
for the August 1999 examiner's opinion.  They show that prior 
to the June 1988 injury, the appellant had recurrent episodes 
of severe back pain.  He had another episode of back pain in 
February 1990, but examination of his back in March 1990 was 
negative and the appellant did not seek further medical 
attention for his back until after sustaining a work-related 
injury in July 1991.  Thus, there is no indication in the 
records for the period prior to the July 1991 injury that the 
disability chronically increased in severity after the June 
1988 injury.  As discussed above, Dr. Salib found in 1993 
that the appellant had additional disability due to the July 
1991 injury; he did not attribute any of the appellant's back 
disability to the June 1988 injury.  In fact, no physician 
who treated or evaluated the appellant subsequent to 1988 has 
attributed any chronic back disability or permanent increase 
in severity of the pre-existing back disability to the June 
1988 injury.

The appellant's representative asserts that the provisions of 
38 C.F.R. § 3.1(m) are dispositive of this claim because the 
1988 line of duty investigation determined that the 
appellant's preexisting back disability had been aggravated 
by service, and Section 3.1(m) states that a service 
department finding that injury, disease, or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  The Board notes, however, that 38 C.F.R. § 3.1(m) 
pertains to whether a disability for which a veteran was 
treated during service had occurred "in the line of duty" (a 
service department finding that VA must accept); it does not 
give a service department the opportunity or responsibility 
to determine whether a disability shown in service is service 
connected on the basis of incurrence in, or aggravation by, 
service for VA compensation purposes.

Finally, the statements of the appellant and his lay 
witnesses concerning matters susceptible to lay observation 
are competent evidence, but lay persons are not competent to 
provide an opinion concerning matters requiring medical 
expertise, such as the medical question presented in this 
case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.


ORDER

Entitlement to service connection for back disability is 
denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



